Citation Nr: 1447877	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  07-17 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a mid and low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2004.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of the hearing is of record.

These appeals have been before the Board on several occasions.  The appeals were initially denied in May 2009.  The Veteran appealed to the Veterans Claims Court and in an April 2010 Joint Motion for Remand (JMR), the Court Clerk vacated the May 2009 decision and remanded for additional reasons and bases.

The Board denied these appeals again in March 2012 and March 2013.  On both occasions, the Veteran appealed to the Court and the Court Clerk again vacated the decisions in June 2012 and in June 2014.  Most recently, the JMR found that the December 2008 VA examination was not adequate.   These issues have again returned to the Board for appellate consideration.

In accordance with the June 2014 JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, the June 2014 JMR found that the December 2008 VA examination was not adequate because the examiner inadequately stated that the Veteran had only one instance of reported back pain while in active service, as reflected in the November 2003 service treatment record.  However, the Board found the Veteran's lay assertions of back pain while in combat reflected an additional incident of in-service back pain, as well as additional medical records from November 2004, November 2005, and December 2006 reflecting back pain shortly after his separation from service.  Therefore, in accordance with the terms of the JMR, these appeals are remanded for a supplemental VA examination addressing the referenced evidence.

Because the issue of entitlement to service connection for bilateral hip disorders may be impacted by the adjudication of entitlement to service connection for a mid and low back disorder, this issue is also remanded.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the December 2008 VA examiner, if available, or to another medical professional.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  

2. The claims folder, including the June 2014 JMR and a copy of this remand must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

3. Consistent with the factual and medical history, the examiner should provide an opinion as to the following question:

* Is it as likely as not (50 percent or greater) that the Veteran's current mid and low back disorder began during, or was otherwise caused by, his active service, including combat?

In answering this question the examiner should specifically address the Veteran's complaints of back pain during combat in-service, as well as medical records from November 2004, November 2005, and December 2006 reflecting back pain shortly after his separation from service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


